 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT ASSIGNMENT
     This Registration Rights Agreement Assignment (this “Assignment”) dated as
of October 6, 2005, by and among American Commercial Lines Inc., a Delaware
corporation (the “Company”), HY I Investments, L.L.C., a Delaware limited
liability company (“HY I”), GVI Holdings, Inc., a Delaware corporation (“GVI”)
and each of the other parties listed on the signature pages hereof (each,
including GVI, an “Additional Party” and collectively, the “Additional Parties”)
W I T N E S S E T H
     WHEREAS, the Company and HY I are parties to that certain Registration
Rights Agreement dated as of January 12, 2005, as amended (the “Registration
Rights Agreement”);
     WHEREAS, the Company is in the process of offering (the “Public Offering”)
shares of its authorized common stock, par value $0.01 per share (“Company
Common Stock”), to the public and has filed a Registration Statement on Form S-1
(the “Registration Statement”) in connection therewith;
     WHEREAS, HY I wishes to distribute (the “Distribution”) certain of its
shares of Company Common Stock to certain parties including the Additional
Parties immediately prior to the Company entering into a Purchase Agreement with
the underwriters to effect the Public Offering (the “Purchase Agreement”);
     WHEREAS, the Additional Parties are Permitted Assignees (as defined in the
Registration Rights Agreement) that wish to become parties to the Registration
Rights Agreement
     WHEREAS, GVI wishes to sell in the Public Offering pursuant to the
Registration Rights Agreement certain of the shares of Company Common Stock it
receives in the Distribution.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the receipt and adequacy of which is hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Assignment and Agreement to be Bound. Effective simultaneously with the
Distribution, (i) HY I herby assigns to each of the Additional Parties its
rights under the Registration Rights Agreement, (ii) HY I shall remain a Holder
(as defined in the Registration Agreement) after giving effect to such
assignment, (iii) each such Additional Party shall become a Holder for all
purposes of the Registration Rights Agreement, and (iv) each Additional Party
hereby agrees to be bound by the terms of the Registration Rights Agreement as a
Holder.
     2. Representations and Warranties. HY I and the Additional Parties hereby
represent and warrant to the Company that simultaneously with the Distribution,
each Additional Party will be a Permitted Transferee.

 



--------------------------------------------------------------------------------



 



     3. Information for Indemnification Purposes. For purposes of the
Registration Rights Agreement (including Section 7 thereof) and the Purchase
Agreement (including Section 6 thereof), all information relating to HY I or GVI
included in the Registration Statement and each related preliminary prospectus,
prospectus, amendment and supplement was provided by HY I and GVI to the Company
specifically for inclusion therein, including, without limitation, all
information relating to HY I and GVI contained in the prospectus under the
captions “Risk Factors-Risks Related to Our Offering and Our Common Stock” and
“Principal and Selling Stockholders.”
     4. Effect of Assignment; Entire Agreement. The Registration Rights
Agreement shall remain in full force and effect without amendment but with
giving effect the assignment provided for herein. This Assignment embodies the
entire agreement and understanding between the Company and the Holders in
respect of the subject matter contained herein.
     5. Governing Law; Jurisdiction. THIS FIRST AMENDMENT SHALL BE GOVERNED
EXCLUSIVELY BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK.
     6. Counterparts and Facsimile Execution. This Assignment may be executed in
any number of counterparts and each of such counterparts shall for all purposes
be deemed to be an original, and all such counterparts together shall together
constitute one and the same instrument. This Assignment may be executed by
facsimile signatures.
     Any capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Registration Rights Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed and delivered as of the date first above provided.

                  AMERICAN COMMERCIAL LINES INC.    
 
           

  By:        

           

      Name:    

      Title:    
 
                HY I INVESTMENTS, L.L.C.    
 
           

  By:        

           

      Name:    

      Title:    
 
                GVI HOLDINGS, INC.    
 
           

  By:        

           

      Name:    

      Title:    

2